On February 29, 1980 the court entered the following order:
This comes before the court on remand from the Supreme Court, filed February 25, 1980, wherein that Court ordered that the judgment of this court entered herein on July 14, 1978, be vacated with further proceedings in this court to be held in conformity with the opinion of that Court entered on January 21, 1980, Hatzlachh Supply Co. v. United States, 444 U.S. 460. Upon consideration thereof,
IT IS ORDERED that in conformity with the decision and remand of the Supreme Court filed herein on February 25, 1980, the judgment of dismissal of this court of July 14, 1978, 217 Ct. Cl. 423, 579 F. 2d 617, be and the same is vacated and withdrawn.
it is further ordered that this case is returned to the Trial Division of this court for further appropriate proceedings in conformity with this order and the opinion and order of the Supreme Court.